553 S.W.2d 110 (1977)
Horacio VALDEZ, Appellant,
v.
The STATE of Texas, Appellee.
Nos. 54477, 54478.
Court of Criminal Appeals of Texas.
July 6, 1977.
*111 Ruben Montemayor and Harry A. Nass, Jr., San Antonio, for appellant.
Ted Butler, Dist. Atty., Lawrence J. Souza and Roy R. Barrera, Jr., Asst. Dist. Attys., San Antonio, Jim D. Vollers, State's Atty., and David S. McAngus, Asst. State's Atty., Austin, for the State.

OPINION
DALLY, Commissioner.
These are appeals from convictions for the offense of felony theft. The punishment in each case is imprisonment for 6 years.
The appellant was charged with and convicted of felony theft of "State Welfare Food Stamp Coupons" under the general theft statute, V.T.C.A. Penal Code, Sec. 31.03. The Public Welfare Act, Article 695c, V.A.C.S., which provides that the Commodity Distribution Division of the State Department of Public Welfare shall be responsible for the distribution of food stamps, also provides, that whoever obtains assistance greater than that to which he is entitled by means of a willfully false statement or representation shall be deemed guilty of a misdemeanor. This specific statute controls over the general theft statute, and the district court did not have jurisdiction of these prosecutions. Jones v. State, 552 S.W.2d 836 (Tex.Cr.App., decided June 29, 1977). See also Cuellar v. State, 521 S.W.2d 277 (Tex.Cr.App.1975); Sarratt v. State, 543 S.W.2d 391 (Tex.Cr.App.1976); Ex parte Harrell, 542 S.W.2d 169 (Tex.Cr.App.1976); Hines v. State, 515 S.W.2d 670 (Tex.Cr.App. 1974).
The judgments are reversed and prosecutions under these indictments are ordered dismissed.
Opinion approved by the Court.